            Case 3:20-cv-01035-SI    Document 86   Filed 07/28/20   Page 1 of 3




Matthew Borden, admitted pro hac vice
borden@braunhagey.com
J. Noah Hagey, admitted pro hac vice
hagey@braunhagey.com
Athul K. Acharya, OSB No. 152436
acharya@braunhagey.com
Gunnar K. Martz, admitted pro hac vice
martz@braunhagey.com
BRAUNHAGEY & BORDEN LLP
351 California Street, Tenth Floor
San Francisco, CA 94104
Telephone: (415) 599-0210
Kelly K. Simon, OSB No. 154213
ksimon@aclu-or.org
AMERICAN CIVIL LIBERTIES UNION FOUNDATION OF OREGON
P.O. Box 40585
Portland, OR 97240
Telephone: (503) 227-6928
Attorneys for Plaintiffs


                              UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                    PORTLAND DIVISION

INDEX NEWSPAPERS LLC, a Washington            Case No. 3:20-cv-1035-SI
limited-liability company, dba PORTLAND
MERCURY; DOUG BROWN; BRIAN
CONLEY; SAM GEHRKE; MATHIEU                   DECLARATION OF MATTHEW
LEWIS-ROLLAND; KAT MAHONEY;                   BORDEN IN SUPPORT OF PLAINTIFFS’
SERGIO OLMOS; JOHN RUDOFF;                    MOTION FOR CONTEMPT AND
ALEX MILAN TRACY; TUCK                        SANCTIONS
WOODSTOCK; JUSTIN YAU; and those
similarly situated,
                Plaintiffs,
       v.
CITY OF PORTLAND, a municipal
corporation; JOHN DOES 1-60, officers of
Portland Police Bureau and other agencies
working in concert; U.S. DEPARTMENT OF
HOMELAND SECURITY; and U.S.
MARSHALS SERVICE,
                Defendants.


PAGE 1       DECLARATION OF MATTHEW BORDEN
            Case 3:20-cv-01035-SI       Document 86       Filed 07/28/20      Page 2 of 3




       I, Matthew Borden, declare:

       1.       I am counsel of record for the Plaintiffs and have been admitted pro hac vice to

practice before the Court in this matter. I make this declaration based on personal knowledge. If

called as a witness, I could and would testify competently to the facts below.

       2.       Attached as Exhibit 1 is a true and correct copy of an email I sent to Joshua

Gardner, counsel for Defendants U.S. Department of Homeland Security and U.S. Marshals

Service (the “federal defendants”), on July 27, 2020, summarizing a phone call with him earlier

that day. On that phone call, I told him about the many of the instances of violence against

journalists and legal observers discussed in Plaintiffs’ motion for contempt and sanctions. For

each incident, I identified the date, time, precise location and nature of occurrence so that the

federal defendants could investigate and provide an explanation of what happened the next day.

Specifically, I requested that the federal defendants identify the officers involved, the

commanding personnel involved, and what steps they had taken to comply with Court’s

temporary restraining order (Dkt. 84) (“TRO”).

       3.       In the intervening period between the time Mr. Gardner and I spoke, Plaintiffs

learned of additional and new acts of violence against journalists by the federal defendants.

       4.       I had a follow-up phone call with Mr. Gardner on July 28, 2020. On the call, Mr.

Gardner was unable to provide me with any further information on what officers were involved

in these incidents, or why they took place. Nor was he able to tell me which supervisors were

involved in supervising those officers or who was responsible for implementing the Court’s

TRO.

       5.       Mr. Gardner also informed me that at this point, the federal defendants would not

stipulate to extending the TRO.

       //

       //

       //


PAGE 2       DECLARATION OF MATTHEW BORDEN
          Case 3:20-cv-01035-SI       Document 86       Filed 07/28/20    Page 3 of 3




       I declare under penalty of perjury under the laws of United States of America that the

foregoing is true and correct.

Dated: July 28, 2020                                _______________________________
                                                          Matthew Borden




PAGE 3      DECLARATION OF MATTHEW BORDEN
